Citation Nr: 0831291	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-24 585	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.  

3.  Entitlement to service connection for a lumbosacral 
strain. 

4.  Entitlement to service connection for residuals of 
radiation exposure, including lumps under the right and left 
armpits. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to November 
1989 and January 1991 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction of the veteran's claims file was later 
transferred to the Denver, Colorado RO.

The issues of entitlement to service connection for right and 
left knee disabilities on the merits, lumbosacral strain and 
residuals of exposure to ionizing radiation, to include lumps 
under the right and left armpits, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for right and left knee disabilities were last denied in a 
July 1991 rating decision on the grounds that the evidence 
did not show that the veteran had chronic disabilities of the 
knees.

2.  Evidence received since the prior final July 1991 rating 
decision shows a diagnosis of current knee disabilities.  
This evidence is neither cumulative nor redundant, it relates 
to an unestablished fact necessary to substantiate the claims 
and it raises a reasonable possibility of sustaining the 
claims on appeal.


CONCLUSIONS OF LAW

1.  The RO's July 1991 denial of service connection for right 
and left knee disabilities is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for right and 
left knee disabilities, and the claims are reopened.  38 
U.S.C.A. §§ 5107(a), 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issues of whether new and material 
evidence has been received to reopen claims of entitlement to 
service connection for right and left knee disabilities, 
considering the favorable outcome detailed below, VA's 
fulfillment of its duties to notify and assist need not be 
addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a).

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
Justus v. Principi, 3 Vet. App. 510 (1992).  If new and 
material evidence has been received with respect to a claim 
that has become final, then the claim is reopened and decided 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The veteran's claims of entitlement to service connection for 
right and left knee disabilities were last denied in a July 
1991 rating decision on the grounds that the evidence did not 
then show that the veteran had any chronic disabilities of 
the knees.  The veteran did not appeal this rating decision 
and it became final at the end of the appellate period.  In 
order to reopen these claims, new and material evidence must 
be received.

Since the July 1991rating decision, VA has received several 
pieces of evidence.  In particular, of record is an October 
2004 report of medical examination showing diagnosis of 
bilateral knee sprain and degenerative joint disease.  This 
evidence is new in that it has not been previously received 
and material in that it relates to the unestablished fact of 
currently diagnosed chronic disorders of the knees.  It thus 
raises a reasonable possibility of substantiating the claims; 
accordingly, the claims are reopened.  


ORDER

As new and material evidence has been received, the claims of 
entitlement to service connection for right and left knee 
disabilities are reopened.  To that extent only, the appeal 
is allowed.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for a low back 
disability.  After further development, the RO must 
readjudicate the claims on a de novo basis. 

In an August 2008 statement received by VA in September 2008, 
the veteran's representative indicated that the veteran had 
recently received examinations at the Pueblo, Colorado VA 
medical clinic.  VA has made no attempt to obtain these 
records.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
VA has a duty to seek these records.  38 C.F.R. § 3.159(c) 
(2007).

In addition to the need to obtain outstanding records, the 
claims of service connection for right and left knee 
disabilities and a lumbosacral strain must be remanded to 
afford the veteran a VA examination and obtain etiology 
opinions.  The veteran's service treatment records note a 
history of mild sacroiliac joint strain, bilateral, in 
October 1989 and injury to the knees in May 1991.  The 
veteran has stated that he has had continuing pain in these 
areas ever since service and he is currently diagnosed as 
having disorders of the knees and low back.  Because there is 
insufficient medical evidence to decide the claims on appeal 
and the low threshold of a suggestion of a nexus between the 
claimed disorders and service has been met, the Board finds 
that the veteran should be afforded a VA examination to 
address his claims.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Adjudication of the claim of service connection residuals of 
radiation exposure, including lumps under the right and left 
armpits, is deferred pending the development directed within.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the veteran's VA 
medical records not currently associated 
with the claims file and associate them 
therewith, particularly any records from 
the Pueblo, Colorado VA medical clinic.

2.  Thereafter, schedule the veteran for 
an appropriate VA examination to address 
the current nature and likely etiology of 
any diagnosed knee and low back 
disorder(s).  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.

Based on the examination and review of 
the record, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or greater) that any 
diagnosed disorder(s) of the knees and 
low back are attributable to service.  
All opinions expressed by the examiner 
should be accompanied by a complete 
rationale.  If the examiner is unable to 
render an opinion without resorting to 
speculation, the examiner should provide 
a complete explanation of the factors 
that limit the ability to render a non-
speculative opinion.

3.  After the development requested above 
has been completed to the extent 
possible, review the record and 
readjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the 
Board.

The Board intimates no opinion as to the ultimate outcome of 
these issues.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


